DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed August 23, 2021, claims 1-20 are pending.

Drawings
3.	The drawings are objected to because suitable descriptive legends are required in Figure 1 because such legends are necessary for understanding of the drawing (see MPEP 608.02, Par. 6.23.01(V)(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti (US 2004/0189451 A1)
	Regarding claim 1, Zoratti discloses:
a rear lateral blind-spot warning system for a vehicle ([0026],[0038], [0042]), comprising:

a sensor configured to sense position information and movement information on an external obstacle ([0027], [0028]; FIG. 1:  10);

a determiner configured to 

determining a type of the external obstacle located in a rear blind spot or a lateral blind spot of the vehicle based on the position information and the movement information sensed by the sensor ([0042], [0044], [0045], [0056]);

Zoratti does not explicitly disclose a determiner configured to determine a type of the external obstacle located in a rear blind spot or a lateral blind spot of the vehicle based on the position information and the movement information sensed by the sensor, but Zoratti does disclose determining a type of the external obstacle located in a rear blind spot or a lateral blind spot of the vehicle based on the position information and the movement information sensed by the sensor ([0042], [0044], [0045], [0056]), and Zoratti does disclose a controller that performs the function of determining a type of the external obstacle ([0043], [0044], [0084]), which suggests that the controller comprises a determiner configured to determine a type of the external obstacle located in a rear blind spot or a lateral blind spot of the vehicle based on the position information and the movement information sensed by the sensor for the benefit of enabling the controller to determine a type of the external obstacle;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Zoratti in the foregoing manner because that would have enabled the controller to determine a type of the external obstacle;

setting a rear lateral blind-spot warning range or a rear lateral blind-spot warning time based on the type of the external obstacle determined by the determiner ([0026], [0038], [0042], [0072]); 

Zoratti does not explicitly disclose a setter configured to set a rear lateral blind-spot warning range or a rear lateral blind-spot warning time based on the type of the external obstacle determined by the determiner, but Zoratti does disclose setting a rear lateral blind-spot warning range or a rear lateral blind-spot warning time based on the type of the external obstacle determined by the determiner ([0026], [0038], [0042], [0072]), and Zoratti does disclose a controller that performs the function of setting a rear lateral blind-spot range ([0043], [0044], [0084]), which suggests that the controller comprises a setter configured to set a rear lateral blind-spot warning range or a rear lateral blind-spot warning time based on the type of the external obstacle determined by the determiner for the benefit of enabling the controller to set a rear lateral blind-spot range;
it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the system of Zoratti in the foregoing manner because that would have enabled the controller to set a rear lateral blind-spot range;

and a controller configured to control a rear lateral blind-spot warning operation based on the rear lateral blind-spot warning range or the rear lateral blind-spot warning time set by the setter ([0037], [0039], [0042]).

	Regarding claim 2, Zoratti discloses that the sensor senses the position information or the movement information on the external obstacle located in the rear blind spot or the lateral blind spot of the vehicle using a radar sensor installed in the vehicle.  ([0027]; FIG. 1:  10)
	Regarding claim 3, Zoratti discloses that the sensor senses the position information on the external obstacle through sensed detection points.  ([0026], [0028])
	Regarding claim 11, Zoratti discloses a method ([0008]); otherwise, the remainder of claim 11 is rejected as claim 1.
	Claim 12 is rejected as claim 2.
	Claim 13 is rejected as claim 3.

6.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoratti in view of Kobayashi et al. (US 2017/0174262 A1).
	Regarding claim 9, Zoratti does not disclose that when the determiner determines that the external obstacle is a large vehicle, the setter increases the rear lateral blind-spot warning range such that the rear lateral blind-spot warning range is greater than a predetermined range.
	Kobayashi, in the same field of blind-spot warning systems ([0018]), teaches a driving support apparatus which alerts the driver by an alarm when the driver is changing the lane to ahead of another vehicle traveling in a rear-side area of the own vehicle ([0003]), wherein a setting unit increases the detection distance of the detection ranges more as the difference in size between the sensing vehicle and the detected vehicle is larger, for the benefit that if the other vehicle traveling the lane behind the sensing vehicle is of a large size such as a heavy-duty truck, it can be detected earlier than usual by increasing the detection distance, thereby allowing sufficient time to notify the driver and enabling the driver to change the lane comfortably ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Kobayashi with the system of Zoratti because that would have enabled the system, if the other vehicle traveling the lane behind the sensing vehicle is of a large size such as a heavy-duty truck, to detect the other vehicle earlier than usual by increasing the detection distance, thereby allowing sufficient time to notify the driver and enabling the driver to change the lane comfortably ([0030]).
	Claim 19 is rejected as claim 9.

Allowable Subject Matter
7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claims 5 and 6 depend from claim 4.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claim 8 depends from claim 7.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claims 15 and 16 depend from claim 14.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because claim 8 depends from claim 17.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689